Matter of Elnenaey v Sweeney (2020 NY Slip Op 05748)





Matter of Elnenaey v Sweeney


2020 NY Slip Op 05748


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2020-02199	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Elsayed Elnenaey, petitioner,
vPeter P. Sweeney, et al., respondents. Elsayed Elnenaey, Brooklyn, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Melissa Ysaguirre of counsel), for respondent Peter P. Sweeney.
Yoram Nachimovsky, PLLC, New York, NY (Leland L. Greene of counsel), for respondents Yoram Nachimovsky and 2939 Avenue Y Tenants Corporation.

DECISION & ORDER
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Peter P. Sweeney, a Justice of the Supreme Court, Kings County, from directing the Sheriff of the City of New York to evict the petitioner from a certain apartment in Brooklyn, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., DILLON, MILLER and DUFFY, JJ., concur.

2020-02199	ON MOTION
In the Matter of Elsayed Elnenaey, petitioner,
v Peter P. Sweeney, etc., et al., respondents.

Motion by the petitioner in a proceeding pursuant to CPLR article 78 in the nature [*2]of prohibition, inter alia, to accept his reply papers for filing.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is denied.
RIVERA, J.P., DILLON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court